ON REMAND FROM SUPREME COURT

PER CURIAM.
The prior decision of this court in Dozier v. State, 662 So.2d 382 (Fla. 4th DCA 1995), which reversed the conviction on the basis of the uneonstitutionality of the successive six-month assignments of a county court judge to preside in the circuit court, having been quashed by the opinion of the supreme court in State v. Dozier, 675 So.2d 110 (Fla.1996), we now affirm the judgment and conviction in all respects.
AFFIRMED.
STONE and KLEIN, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.